       Case 5:13-cv-00343-DPM Document 40 Filed 01/22/21 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       PINE BLUFF DIVISION

MICHAEL D. JACKSON
ADC #140871                                                  PETITIONER

v.                         No. 5:13-cv-343-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction*                           RESPONDENT

                                  ORDER
     Jackson's motion for relief under Rule 60(b) fails for want of
jurisdiction. Jackson argues hard that his motion is strictly aimed at
curing a defect in the integrity of his previous habeas proceedings. But
                                   II
his motion contains at least one claim" within the meaning of Gonzalez
v. Crosby.    545 U.S. 524, 528-32 (2005); see also Ward v. Norris, 577 F.3d
925, 932-35 (8th Cir. 2009).
      Among other things, Jackson alleges that his lawyer's refusing to
call a particular alibi witness violated his Sixth Amendment-protected
autonomy. Doc. 31 at 39-44. To that end, he argues that the Supreme
                                             II
Court's decision in McCoy v. Louisiana is a supervening change in the
             II
law" that justifies reopening the habeas petition."         Ibid.   This is a



* Dexter Payne is the Director of what is now known as the Arkansas
Division of Correction. The Court directs the Clerk to update the
docket. FED. R. CIV. P. 25(d).
       Case 5:13-cv-00343-DPM Document 40 Filed 01/22/21 Page 2 of 2




substantive attack, not a procedural one. Ward, 577 F.3d at 935. And
the Gonzalez Court was clear that a motion based on a subsequent
change in substantive law advances a "claim." 545 U.S. at 531-32.
Jackson must therefore seek and get permission from the United States
Court of Appeals for the Eighth Circuit before this Court can proceed.
28 U.S.C. § 2244(b)(3)(A).    The motion, Doc. 31, will be dismissed
without prejudice for lack of jurisdiction.             No certificate of
appealability will issue. 28 U.S.C. § 2253(c)(l)-(2).
     So Ordered.

                                                         j,

                                         D.P. Marshall Jr.
                                         United States District Judge




                                   -2-
